IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2752 Disciplinary Docket No. 3
                                          :
BARRY JAY BERAN                           :   Board File No. C1-20-535
                                          :
                                          :   (Supreme Court of New Jersey, D-21
                                          :   September Term 2019)
                                          :
                                          :   Attorney Registration No. 35896
                                          :
                                          :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 17th day of November, 2020, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

Barry Jay Beran is suspended from the practice of law for a period of six months in the

Commonwealth of Pennsylvania. He shall comply with all the provisions of Pa.R.D.E.

217.